ON MOTION
ORDER
CLEVENGER, Circuit Judge.
Richard Leider moves for reconsideration of the court’s February 15, 2001 order dismissing his appeal for failure to file a brief or to submit an entry of appearance form.
This case was transferred from the United States Court of Appeals for the Ninth Circuit. Leider states that he did not file a brief because the case was fully briefed before transfer and he believed that the Ninth Circuit’s entire file, including the briefs, would be transferred and the appeal would be placed on this court’s docket as “fully briefed.” While parties in a transferred case may elect to proceed in this court on the briefs previously filed in the other court, Fed. Cir. R. 28(j) specifies the procedure that must be followed. Rule *94928(j) provides that the parties in a case transferred after the briefs have been filed from another court of appeals may stipulate to proceed on those briefs instead of filing briefs prescribed by the rules of this court. Fed. Cir. R. 28(j) further provides that the number of briefs required by Fed. Cir. R. 31(b) must accompany any stipulation. Based on the circumstances of this case, the court grants Leider’s motion to reinstate his appeal.*
Accordingly,
IT IS ORDERED THAT:
(1) Leider’s motion for reconsideration is granted.
(2) The February 15, 2001 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) Within 14 days of the date of filing of this order, the parties may file a motion for leave to proceed on the briefs filed in the Ninth Circuit. Any motion should specify whether a joint appendix was filed in the Ninth Circuit and, if not, when an appendix will be filed here. If no motion to proceed on the Ninth Circuit briefs is submitted, Leider’s opening brief is due within 30 days of the date of filing of this order.

 Leider's counsel has been admitted to this court and has submitted an entry of appearanee form.